Laweence, Judge:
The proper value for dutiable purposes of certain 'bicycle coaster brakes, imported from Austria, forms the subject of the appeals for a reappraisement enumerated in the schedule, attached to and made a part of this decision.
At the call of this case for hearing, the parties hereto entered into an oral stipulation to the effect that the bicycle coaster brakes in controversy are not included in the list of articles appearing on the official final list published by the Secretary of the Treasury (93 Treas. Dec. 14, T.D. 54521), pursuant to the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165). It was also stipulated and agreed that the instant merchandise consists of “Hawthorne” coaster brakes, exported by Steyr Daimler Puch of Austria, and that, on or about the dates of exportation of said merchandise to the United States, the price at which such or similar merchandise was freely sold in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $1.59 each, as invoiced. It was further stipulated and agreed that the instant appeals are limited to the mer-*376cliandise described on the invoices as coaster brakes with or without other words of description.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra (19 U.S.C. § 1401a (b)), is the proper basis of value for the bicycle coaster brakes in issue and that said value is $1.59 each, as invoiced.
As to any other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.